FILED
                            NOT FOR PUBLICATION                                MAR 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10315

               Plaintiff - Appellee,             D.C. No. 1:02-cr-00523-HG

  v.
                                                 MEMORANDUM *
JAMES H. BOHOL, a.k.a. Special K,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Hawaii
                     Helen Gillmor, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       James H. Bohol appeals from the district court’s findings of fact,

conclusions of law, and decision on the results of his psychological report. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Bohol contends that the district court clearly erred in finding him mentally

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
incompetent and unable to assist in his defense to allegations that he violated the

conditions of his supervised release. The record reflects that the district court

carefully followed the procedures set forth in 18 U.S.C. § 4241, before concluding

that Bohol demonstrated an adequate understanding of the nature and

consequences of the proceedings against him, but suffered from a mental disease or

defect rendering him mentally incompetent to the extent that he was unable to

assist properly in his defense. The district court’s findings are properly based on

the psychological report, expert testimony from the forensic psychologist, and the

exhibits received into evidence, and are not clearly erroneous. See United States v.

Friedman, 366 F.3d 975, 980-81 (9th Cir. 2004).

      AFFIRMED.




                                           2                                    10-10315